TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00106-CR
                                      NO. 03-11-00107-CR




                                Ex parte Russell Dale Mortland




     FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
NOS. CR-05-0582-C & CR-05-0583-C, HONORABLE WILLIAM HENRY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Russell Dale Mortland appeals orders denying relief in these article 11.072

post-conviction habeas corpus proceedings. See Tex. Code Crim. Proc. Ann. art. 11.072 (West

2005). We affirm.

               On November 29, 2007, Mortland was convicted for retaliation (cause number

CR-05-0583) and three counts of fraudulently filing a financing statement (cause number

CR-05-0582). He was sentenced to ten years’ imprisonment for the retaliation and twenty-four

months in state jail for each of the fraud counts. Imposition of sentence was suspended in

both causes, and Mortland was placed on community supervision. On appeal, this Court reversed

the conviction on the third fraud count and ordered that count dismissed; the other convictions

were affirmed. Mortland v. State, Nos. 03-08-00029-CR & 03-08-00030-CR (Tex. App.—Austin

Dec. 30, 2008, pet. ref’d) (mem. op., not designated for publication).
               In his writ applications, Mortland contends that the evidence does not support the

district court’s order that he pay $450 in each cause to reimburse the attorney appointed as

standby counsel at Mortland’s trial, where he chose to represent himself. See Mayer v. State,

309 S.W.3d 552, 556 (Tex. Crim. App. 2010). Setting aside whether this is a proper ground for

post-conviction habeas corpus relief, the district court judgments do not order the payment of

attorney’s fees, and there is no other evidence in the record that such payment was ordered.

               The orders denying relief are affirmed.




                                             __________________________________________

                                             Melissa Goodwin, Justice

Before Justices Puryear, Rose and Goodwin

Affirmed

Filed: August 11, 2011

Do Not Publish




                                                2